Citation Nr: 1045002	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  07-26 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The Veteran served on active duty from March 1971 to October 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.  The Veteran is service-connected for bilateral hearing loss 
that has been attributed to noise exposure in service.

2.  The Veteran's tinnitus is attributable to his active military 
service.


CONCLUSION OF LAW

The Veteran has tinnitus that is the result of disease or injury 
incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and, (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

As will be explained in further detail in the following decision, 
the Board is granting the Veteran's claim for service connection 
for tinnitus.  Thus, the benefit sought on appeal is being 
granted in full.  Accordingly, regardless of whether the notice 
and assistance requirements have been met in this case, no harm 
or prejudice to the Veteran has resulted.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  
Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States Court 
of Appeals for Veterans Claims (Court) or the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), lay 
observation is competent.  

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Service connection requires medical evidence of a current 
disability, medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease, and medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 
Vet. App. 498 (1995).  

The Veteran in the current appeal served on active duty from 
March 1971 to October 1972.  His primary military occupational 
specialty (MOS) was a missile repair parts specialist.  He 
submitted his claim for service connection for bilateral hearing 
loss and tinnitus in August 2005.

Service treatment records (STRs), including the separation 
examination, are negative for any complaints of, or treatment 
for, tinnitus.  

According to VA treatment records dated from December 2004 to 
August 2005, the Veteran had an audiology consultation in July 
2005.  Findings showed bilateral high frequency sensorineural 
hearing loss of mild to moderate degree.  The examiner concluded 
that the data was consistent with a history of noise exposure.  

The Veteran was afforded a VA audiology examination in April 
2006.  He related specific examples of his noise exposure in 
service to include test firing of missiles, riding in 
helicopters, and exposure to small arms fire and grenades during 
training.  He said that his post-service noise exposure was 
limited and that he had used ear protection.  The Veteran 
reported being diagnosed with pseudotumor cerebri, which the 
examiner explained was also known as benign intracranial 
hypertension or meningeal hydrops.  The Veteran reported that he 
noticed tinnitus in service after exposure to the test firing of 
missiles but that it had become more noticeable in the last 5-6 
years.  The examiner noted that the STRs were negative for any 
report of tinnitus and that there could be other causes of 
tinnitus aside from noise exposure.  He referenced the Veteran's 
diagnosis of pseudotumor cerebri but did not state that tinnitus 
was a known side effect from this condition.  The examiner 
concluded that it was not as likely as not that the Veteran's 
hearing loss and tinnitus occurred during or as a result of 
military service.  No rationale was provided for this opinion.  

The RO denied the Veteran's claim for service connection for 
hearing loss and tinnitus in May 2006.  The Veteran submitted his 
NOD in November 2006.  He provided extensive details on his noise 
exposure in service and that it far exceeded what might be 
thought of just based on his MOS.  He noted exposure to warehouse 
noises from the handling and storage of missiles.  He described 
noise exposure on helicopter rides when he had to take to move 
missiles around for supply purposes.  He also listed the noise 
exposure he experienced when he witnessed live firing of Hawk 
missiles.  

The Veteran also provided a lay statement from M.V. who was 
assigned to the same platoon.  M.V. detailed the same noise 
exposures as the Veteran.  He also reported that he had 
diminished hearing in his left ear.  He did not provide evidence 
to link the hearing loss to the noise exposure in service.

The Veteran also included a private audiological evaluation from 
L. D. Waggener, M.S., CCC/A, dated in October 2006.  Mr. Waggener 
provided a thorough review of the Veteran's records and noise 
exposure in service.  He said that it would be a reasonable 
assumption that the Veteran's hearing loss could have been 
initiated by his noise exposure in service.  Mr. Wagenner did not 
address an etiology for the Veteran's tinnitus.

The Veteran also included information from the U.S. Army Center 
for Health Promotion and Preventive Medicine (USACHPPM) that 
discussed hearing loss that was due to noise exposure in service.  
In particular, it was noted that many veterans did not realize a 
noise loss in service due to exposure to loud noises but that it 
would become manifest at a later date.  The material did not 
address tinnitus.  

Mr. Waggener provided a second opinion in June 2007.  At that 
time he stated that it was as likely as not that the Veteran's 
current hearing loss was related to his noise exposure in 
service.  

Based on the above opinion, the RO granted service connection for 
bilateral hearing loss in June 2007.  The Veteran's claim for 
service connection for tinnitus remained denied.  The RO issued a 
statement of the case (SOC) that provided the basis for the 
continued denial of service connection for tinnitus.  The basis 
was the prior opinion from the VA examiner.

The Board notes that lay evidence in the form of statements or 
testimony of the Veteran is competent to establish evidence of 
symptomatology where symptoms are capable of lay observation.  
See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Also, the absence of 
contemporaneous treatment records is not dispositive.  See 
Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006).  

In some cases, under 38 U.S.C.A. § 1154(a) (West 2002), lay 
evidence can be sufficient to establish diagnosis of a condition.  
See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In 
particular, the Federal Circuit stated that:

We have consistently held that "[l]ay 
evidence can be competent and sufficient to 
establish a diagnosis of a condition when 
(1) a layperson is competent to identify 
the medical condition, (2) the layperson is 
reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing 
symptoms at the time supports a later 
diagnosis by a medical professional.  

Davidson, 581 F.3d. at 1316 (citing Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir 2007).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran is competent to provide evidence of his tinnitus 
symptoms during and since military service.  The evidence in this 
case shows that the Veteran had noise exposure in service due to 
his military duties.  38 U.S.C.A. § 1154(a).  This has been 
conceded by way of the grant of service connection for bilateral 
hearing loss based on such noise exposure.  Moreover, tinnitus is 
a medical condition that is not typically noted in STRs.  It was 
not reported in this Veteran's STRs.  It a disability that, many 
times, is based on lay statements.  

The April 2006 VA examiner did not provide any basis for his 
conclusion that the Veteran's tinnitus was not related to 
service.  Rather, the examiner simply noted that the Veteran's 
tinnitus could be due to other causes and implied that it may be 
due to his pseudotumor cerebri but did not specifically state 
such a conclusion.  

In consideration of the evidence of record, the Board finds that 
the Veteran likely has tinnitus that is attributable to his 
active military service.  The Veteran has provided statements of 
acoustic trauma that are consistent with his duties in service.  
He has been granted service connection for bilateral hearing loss 
based on such in-service noise exposure.  The Board considers his 
statements concerning a disability that is capable of being 
observed by a lay person in conjunction with his known duties 
involving the shipment, storage, handling and test firing of 
missiles to be persuasive evidence in furtherance of his claim.  
Because the Veteran likely has tinnitus that is attributable to 
his active service, the Board concludes that service connection 
for tinnitus is warranted.  


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
THERESA M. CATINO 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


